Exhibit 99.1 NEWS RELEASE YAMANA GOLD HOSTS ANNUAL ANALYST AND INVESTOR DAY AND PROVIDES THIRD QUARTER 2 TORONTO, ONTARIO, October 6, 2009 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) will be hosting its annual analyst and investor day on October 7, 2009 to provide further information on its core mining operations and projects.In addition, the Company will discuss preliminary third quarter 2009 operational results. Estimated total production for the third quarter of 2009 was a record of approximately 314,200 gold equivalent ounces (GEO), representing a nine percent and 16 percent increase from the second quarter and first quarter of 2009, respectively. TOTAL PRODUCTION (GEO)* Q3 2009 Chapada El Peñón Gualcamayo Jacobina Fazenda Brasileiro Minera Florida Alumbrera Other TOTAL * (Yamana treatssilver as a goldequivalent at a ratio of 55:1.) Production in the third quarter increased most significantly at El Peñón and Gualcamayo.El Penon production in the third quarter of 2009 increased to approximately 108,800 GEO, representing an 18 percent and 29 percent increase compared to the second quarter and first quarter of 2009, respectively.Grade at El Peñón also increased in the third quarter by 10 percent and 19 percent compared to the second and first quarter of 2009, respectively. Third quarter production at Gualcamayo increased to approximately 39,200 ounces of gold, representing a 61 percent and 91 percent increase compared to the second quarter and first quarter of 2009, respectively. Production also increased at Jacobina and Minera Florida.Jacobina production of approximately 30,950 ounces in the third quarter represents a 12 percent and 14 percent increase compared to the second and first quarter of 2009, respectively. Minera Florida production of approximately 25,400 GEO in the third quarter represents an 11 percent and 32 percent increase compared to the second quarter and first quarter of 2009, respectively. The Company anticipated changes in the mill liners and motor replacement at Chapada in the third quarter of 2009. Production was in line with expectations given maintenance activities. Co-product cash costs for Yamana’s six core mines in the third quarter of 2009 are in line with previously provided annual guidance of US$345 to US$375 per GEO.By product cash costs for 2009 are expected to be below US$200 per GEO. Preliminary cost data shows Gualcamayo cash costs for the third quarter of 2009 below US$350 per ounce, which is significantly below previous guidance of below US$450 per ounce. Complete cash costs details will be provided with Yamana’s full third quarter 2009 earnings release. To access the audio webcast and download presentation slides for Yamana’s Analyst and Investor Day, please visit www.yamana.com.The presentation will begin on Wednesday, October 7th, 2009at 9:00 a.m. to 12:00 p.m. E.T. About Yamana Yamana is a Canadian-based gold producer with significant gold production, gold development stage properties, exploration properties, and land positions in Brazil, Argentina, Chile and Mexico. The Company plans to continue to build on this base through existing operating mine expansions and throughput increases, the advancement of its exploration properties and by targeting other gold consolidation opportunities in the Americas. FOR FURTHER INFORMATION PLEASE CONTACT: Letitia Wong Director, Investor Relations
